PER CURIAM.
We reverse but certify the following question as one of great public importance:
Whether the manufacture of crack cocaine by law enforcement officials for use in a reverse-sting operation constitutes governmental misconduct which violates the due process clause of the Florida Constitution, where the charge is solicitation to pur*861chase, i.e. whether Metcalf v. State, 614 So.2d 548 (Fla. 4th DCA 1993), is correct?
Reversed.
HERSEY and KLEIN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.